PER CURIAM.
We reverse the order approving a general master’s recommendation that the appellee-husband’s visitation rights be restored because the order of reference did not include the matter, thus rendering the master’s determination a nullity. Waszkowski v. *606Waszkowski, 367 So.2d 1113 (Fla. 3d DCA 1979), cert. denied, 378 So.2d 350 (Fla.1979); Sniffen v. Sniffen, 382 So.2d 823 (Fla. 4th DCA 1980).1

. In addition, the record shows that the wife was not given fair notice that the issue would be considered at the hearing before the master. Barreiro v. Barreiro, 377 So.2d 999 (Fla. 3d DCA 1979).